Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s amendment filed 8/3/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, phrase “wherein a region of the aperture is without ink” appears to be a negative limitation in order to determine an obviousness of the claimed invention.  It is unclear what feature(s) are/is possessed by the claimed invention.  
Claims 2-10 are indefinite due to their dependency. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holenarsipur et al 10,553,179.
Holenarsipur et al disclose an optical sensing system comprising an optical sensing module for an electronic device comprising an opaque layer (80, 90) and a transparent aperture (40, 82), comprising a thin layer of black ink or other material e. g. a layer with a light transmission (at least column 7), formed on the opaque layer, comprises: an optical sensor (102); a light guide element (132, 134, 136) disposed between the opaque layer and the optical sensor and configured to guide light to the optical sensor through the aperture; and a diffusing layer (62) disposed between the opaque layer and the light guide element configured to diffuse the light to the light guide element.  The diffusing layer is a structural diffusion structure which is a non-planar structural process.  The diffusing layer includes a coated particle diffusion structure with a transparent light guide film with a coating (See at least column 6).  The light guide element is a light guide column composed of transparent material with a cavity or core surrounded by a light reflective layer or cladding (See at least column 10).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al 10,553,179.
With respect to claims 8 and 9, although Holenarsipur et al lack an inclusion of an optical sensor emitter, the use of an emitter and a detector or sensor detector in an optical system providing an emitting light would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Holenarsipur et al accordingly in order to provide a light source for the optical system.  The further inclusion of a partition as claimed would have also been obvious to one of ordinary skill in the art for limiting direct light to be reached at the optical sensor detector, if so desired.

Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments, on pages 4-7 of the remarks, that “claim 1 is not anticipated or taught by Holenarsipur” because “claim 1 is amended to clarify that a region of the aperture is without ink”.  This is not found persuasive.  A clarification statement is not a positive recitation of the claimed invention.  The amended clarification included in the claim is not a tangible feature/recitation of being possessed by the claimed invention.  In addition, a region of the aperture, disclosed by the Holenarsipur et al reference, can be coated with other material that is different than ink, e.g., a light transmission layer (See at least column 7 and also being admitted/acknowledged by Applicant).
Accordingly, the rejection set forth above is proper. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878